DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a continuation of application 16/594266, now US 10953956 B2.
3.	Claims 1-20 are pending in this application.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patents 10953956, 10435118, 9950773, 9371114, 9017123 and 9010261.  Although the conflicting claims are not identical, they are not patentably distinct from each other since the claims of the present application are generic to all that is specified in the claims of the above patents and are encompassed by such subject matter; therefore, the claims of the present application are not patentably distinct from the claims of the aforementioned patents regardless of additional subject matter presented in the claims.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
8.	The phrase "-type" renders claims 15-20 indefinite because the claims include elements not actually disclosed (those encompassed by "-type"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).  The Specification defines n-type material and p-type material as follows: n-type material (like TiO2, ZnO or PCBM) and a p-type material (like spiro-MeOTAD, PTAA or PEDOT: PSS), which uses like to define the materials which makes them unclear because the claim limitations include elements not specifically disclosed but just like the materials specified.  Thus, the claim limitation renders the claims indefinite.
Allowable Subject Matter
9.	If not for the double patenting rejection, claims 1-14 would be allowable.
10.	Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), and the double patenting rejection, set forth in this Office action.
11.	Claims 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action, and the double patenting rejection, and to include all of the limitations of the base claim and any intervening claims.
Conclusion
12.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose floatation devices for storing and transporting fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
13.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
6/30/2022